—Judgment, Supreme Court, New York County (Herbert Adlerberg, J.,) rendered July 8, 1998, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 6 years to life, unanimously affirmed.
*76Defendant was properly adjudicated a second felony offender. Defendant was not entitled to an evidentiary hearing to determine whether his 1990 conviction was the result of a coerced plea since the court, after reviewing defendant’s written submissions, including the plea minutes from the 1990 conviction, properly concluded that defendant’s challenge to the validity of his prior conviction provided no legitimate basis for such a hearing and that no further inquiry was warranted. We find that the 1990 plea was knowingly, intelligently and voluntarily entered, and that defendant’s claim of coercion by counsel amounts to nothing more than a claim that counsel rendered a professional opinion on the strength of the People’s case and advised defendant to accept the plea (see, People v Spinks, 227 AD2d 310, lv denied 88 NY2d 995). Concur— Ellerin, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.